NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1 




             United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                   Argued June 9, 2009 
                                   Decided July 7, 2009 
                                              
                                          Before 
                                              
                             WILLIAM J. BAUER, Circuit Judge 
 
                             RICHARD A. POSNER, Circuit Judge 
 
                             JOHN DANIEL TINDER, Circuit Judge 

No. 08‐3914                                          
                                                    Appeal from the United States District 
RONALD L. ZIEGLER,                                  Court for the Western District of 
       Plaintiff‐Appellant,                         Wisconsin. 
                                                     
       v.                                           No. 08‐cv‐006 
                                                     
MICHAEL J. ASTRUE,                                  Barbara B. Crabb, 
Commissioner of Social Security,                    Chief Judge.
       Defendant‐Appellee.                           
 
 
                                            O R D E R 
                                                   
        Ronald Ziegler, then 43 years old, applied for disability insurance benefits, asserting 
that after thirteen years at the post office, he could no longer work as a mail handler based 
on a variety of physical and mental ailments.  The ones relevant to this appeal are a 
degenerative spinal condition, obesity, and a panic disorder.  The ALJ found these ailments 
to be “severe impairments,” but went on to find that Ziegler was not disabled and denied 
No. 08‐3914                                                                              Page 2 
 
his application.  The Appeals Council denied Ziegler’s request for review, and the district 
court affirmed, Ziegler v. Astrue, 576 F. Supp. 2d 982 (W.D. Wis. 2008).  Ziegler appeals, and 
we affirm. 
                                           Background 
                                                  
A. Medical Records 
        The relevant medical history regarding treatment of Ziegler’s physical ailments 
begins in March 2004 when he sought emergency treatment for chronic back pain with 
symptoms in his left leg.  He was prescribed a painkiller and a muscle relaxant and referred 
to his primary care physician.  A physician’s assistant at the clinic where Ziegler received 
his primary care prescribed more medication, limited Ziegler to lifting no more than 10 
pounds, and recommended physical therapy.  After six sessions of physical therapy, Ziegler 
said his lower back felt “fine.”  He returned to work as of April 13, 2004, but apparently 
injured his upper back that same day.  That injury caused pain in Ziegler’s right arm, but it 
apparently went away on its own.  Dr. Edward Kramper saw Ziegler in May 2004 and 
observed that the pain in Ziegler’s arm was “essentially gone,” but noted some other pain 
in his spine.  Dr. Kramper said that Ziegler could continue working, but recommended 
more physical therapy. 
 
        Ziegler returned to physical therapy for eight sessions in May and June, 2004.  A 
report from his final session on June 21 documents that Ziegler told the physical therapist 
that he was back at work performing his job duties without issue.  A month later, though, 
Ziegler stopped working again and returned to Dr. Kramper because the pain in his left leg 
had returned.  Dr. Kramper suggested that he be restricted to light duty at work for two to 
three weeks to allow his back time to improve.  Dr. Kramper saw Ziegler again in August 
and wrote that his back strain and his pain had improved and that he could return to work 
with some restrictions.  In September, Ziegler saw Dr. Kramper again about both areas in 
which he felt pain: his left leg where the pain seemed to be related to his lumbar spine 
(roughly speaking, the lower spine) and his right arm where the pain seemed to be related 
to his thoracic spine (roughly speaking, the upper spine).  Dr. Kramper’s notes indicate that 
Ziegler had continued to work with restrictions, but that the pain persisted.  Accordingly, 
Dr. Kramper ordered an MRI. 
 
        Dr. Kramper reviewed the MRI with Ziegler in October 2004 and reported some disc 
herniation and bulging in the lumbar spine, but a normal thoracic spine despite continuing 
thoracic pain.  Dr. Kramper referred Ziegler to Dr. Craig Dopf, a back surgeon, to determine 
whether surgery could help.  Dr. Dopf met with Ziegler in November and substantially 
agreed with Dr. Kramper’s diagnosis.  With respect to Ziegler’s lumbar spine, Dr. Dopf 
No. 08‐3914                                                                              Page 3 
 
explained that the “operative treatment would be decompression and fusion,” i.e., surgery, 
but that Ziegler was not eligible because he was a smoker.  Regarding Ziegler’s continued 
thoracic and cervical pain, Dr. Dopf recommended another MRI.  Nurse practitioner 
Martine Batson, who worked in Dr. Dopf’s office, examined that second MRI and opined 
that although it was consistent with Ziegler’s reports of thoracic pain, it did not account for 
his reported cervical pain.  Reasoning that carpal tunnel syndrome might be the culprit, 
Batson referred Ziegler to a carpal tunnel specialist. 
 
         The remaining medical records concerning Ziegler’s physical condition were all 
generated after he filed his disability claim.  Two different state‐agency physicians 
reviewed Ziegler’s records and concluded that he could perform light work with occasional 
postural limitations.  The opinions of those doctors seem to have prompted Ziegler to 
obtain his own evaluation.  He first requested one from Dr. Dopf, but Dr. Dopf’s office 
would not provide an evaluation, referring him instead to his primary care physician. 
Accordingly, Ziegler returned to the clinic where he had previously been treated.  Ziegler 
was seen by Dr. Curtis Bush, who ordered a functional capacity evaluation.  That 
evaluation was performed by physical therapist James Pankratz, who concluded that “Mr. 
Ziegler is able to work at the LIGHT‐MEDIUM Physical Demand Level.” 
 
         Dr. Bush then reviewed Pankratz’s evaluation with Ziegler and completed his own 
evaluation.  Dr. Bush did not offer an opinion about the level of work Ziegler could handle, 
but he did identify several limitations.  He explained that Ziegler’s condition would result 
in frequent interference with attention and concentration, that Ziegler could not sit or stand 
for more than 30 minutes without changing position, that he could sit for only two hours in 
an eight‐hour day, that he could stand or walk for only two hours in an eight‐hour day, that 
he could not look down, twist, or climb a ladder, and that he could stoop or turn his head 
left or right only rarely. 
 
         The relevant record regarding Ziegler’s mental health is much smaller.  In December 
2004, Dr. Keith Bauer, a state‐agency therapist, noted that Ziegler had been diagnosed with 
panic disorder but concluded that Ziegler’s only functional limitation was a mild restriction 
of the activities of daily living.  Dr. Bauer concluded that Ziegler had no severe 
psychological impairment.  In July 2005, Ziegler consulted with Dr. Scott Bohon, a 
psychiatrist, for the first time.  According to Dr. Bohon’s notes, Ziegler had been treated by 
Dr. Ed Sheldon since 2000 for his panic disorder, but had to find a new provider because of 
a change in his insurance coverage.  Ziegler described panic episodes lasting up to two 
hours for which Paxil, prescribed by Dr. Sheldon, was providing significant but not 
complete relief.  Beyond Dr. Bohon’s notes, the record contains no information about Dr. 
No. 08‐3914                                                                                 Page 4 
 
Sheldon or his treatment of Ziegler.  Dr. Bohon increased the dosage on the Paxil and 
recommended a follow‐up meeting within one month.  In a mental‐impairment 
questionnaire, Dr. Bohon repeated Ziegler’s reports of his panic attacks and concluded that 
Ziegler “cannot function at work due to poor stress tolerance, episodic panic attacks at 
work, [and] getting upset with others,” and that his panic disorder “amplifies his chronic 
back pain.”  But Dr. Bohon also noted that he had just met Ziegler and, therefore, Ziegler’s 
prognosis was “unknown.” 
 
        The only other record of Ziegler’s mental condition is contained in notes by Dr. 
James Schneider, an internist Ziegler saw regularly at a VA hospital for multiple medical 
problems not related to his disability claim.  Dr. Schneider’s notes from each such 
consultation list the following as an active problem: “Anxiety/panic attack 9/00.”  But there 
is no suggestion that Dr. Schneider, who is not a mental‐health specialist, provided any 
diagnosis or treatment of Ziegler’s panic attacks. 
 
B. ALJ Hearing 
        The ALJ conducted a hearing at which Ziegler, his wife, and a vocational expert 
testified.  Ziegler testified that he stopped working on April 12, 2004, because he lost the use 
of his left leg and right arm.  He explained that his leg problem was caused by herniated 
discs in his lumbar spine, that he had gone through prescribed physical therapy for it, that 
he had refused injections to treat the pain, and that as a smoker he was not a candidate for 
surgery.  Ziegler also described his symptoms: he cannot walk without a cane, he suffers 
intense pain after any type of rocking motion, he cannot stand unassisted for more than ten 
minutes, he can walk only a couple of city blocks, and he can lift only ten or fifteen pounds 
while in a seated position but not repeatedly.  Ziegler next explained that his arm problem 
was caused by a bulging disc, but had been “resolved for the most part.”  Ziegler said, 
though, that he continued to have trouble gripping with both hands.  Ziegler also discussed 
his panic attacks, explaining that they had caused him to miss work and that he continues 
to suffer from them. 
 
        Ziegler’s wife testified next and corroborated his description of his daily life.  
According to his wife, Ziegler could no longer do household chores, he could not stay on 
his feet long enough to go grocery shopping, and he spent five or six hours a day in his 
recliner.  She also discussed Ziegler’s panic attacks, explaining that when they strike, 
Ziegler shuts off from the outside world for hours at a time. 
 
        The VE testified last.  The ALJ asked the VE to consider someone with Ziegler’s age, 
education, and work history who (1) is “limited to light work,” (2) is “precluded from any 
No. 08‐3914                                                                               Page 5 
 
climbing of ropes, ladders, or scaffolds,” (3) is “precluded from more than occasional 
climbing of ramps or stairs,” (4) is “precluded from more than occasional stooping, 
bending, crouching, crawling, kneeling or twisting,” (5) is “precluded from standing more 
than 30 minutes or sitting more than 30 minutes at a time,” (6) has a “limited but 
satisfactory [ability] with regard to relating to coworkers, interacting with supervisors, 
understanding, remembering, and carrying out detailed job instructions and behaving in an 
emotionally stable manner,” and (7) “is seriously limited but not precluded with regard to 
dealing with the public and dealing with work stresses.”  The VE testified that, considering 
all of these limitations, such an individual would not be able to perform Ziegler’s past work 
as a mail handler, but would be able to perform the job of post office clerk as it is defined by 
the Dictionary of Occupational Titles.  The VE also testified that there existed other jobs that 
such an individual could perform in Wisconsin.  As examples, the VE listed mail clerk, 
parking lot attendant, injection molding machine tender, office helper, and x‐ray inspector. 
 
         Next, the VE testified that there were other jobs that the individual could perform 
even if he was limited to sedentary work: “order clerk food and beverage” and 
telemarketer.  Finally, Ziegler’s lawyer questioned the VE and asked him to consider 
Ziegler’s “very poor” performance on a test of occasional material handling given to him by 
Pankratz, the physical therapist.  The VE explained that someone who fell in the eighth 
percentile for material handling would not be acceptable for any of the jobs he had 
identified. 
 
C. ALJ’s Order 
         In his order, the ALJ followed the five‐step sequential evaluation process for 
determining if a claimant is disabled.  See 20 C.F.R. § 404.1520(a).  At step one, the ALJ 
found that Ziegler had not engaged in substantial gainful activity since he stopped 
working.  At step two, the ALJ found that Ziegler was suffering from three severe 
impairments: obesity, anxiety disorder, and degenerative spinal disease.  Next, at step 
three, the ALJ found that none of Ziegler’s impairments meet or equal a listed impairment.   
Then, at step four, the ALJ found that Ziegler had the residual functional capacity to 
perform “a range of light work.”  The ALJ credited Ziegler’s statements about the existence 
of his symptoms but refused to credit his statements about the severity of those symptoms.   
The ALJ refused to credit both Dr. Bush’s opinion, which the ALJ read to conclude that 
Ziegler could not perform light work, and Dr. Bohon’s opinion that Ziegler suffered severe 
mental limitations. 
 
         Regarding Ziegler’s physical impairments, the ALJ relied on the bottom‐line 
conclusion of Pankratz, the physical therapist, who determined that Ziegler could perform 
No. 08‐3914                                                                               Page 6 
 
light to medium work.  As further support for crediting Pankratz over Dr. Bush, the ALJ 
asserted, incorrectly, that Dr. Bush had not reviewed Pankratz’s report.  The ALJ also relied 
on evidence from the office of Dr. Dopf, the back surgeon.  First, the ALJ reasoned that by 
directing Ziegler to his primary‐care physician for an evaluation, Dr. Dopf had “refused to 
assign any limitations at all.”  Second, the ALJ relied on the comments of Batson, the nurse 
practitioner in Dr. Dopf’s office.  The ALJ read Batson’s statement that Ziegler’s MRI was 
not consistent with his thoracic pain to mean that the MRI was not consistent with any of 
his symptoms. 
 
        Regarding Ziegler’s mental impairments, the ALJ relied on the opinion of Dr. Bauer, 
the state‐agency therapist, who concluded that Ziegler had no severe mental impairment.   
The ALJ noted that Dr. Bauer’s opinion was affirmed by “other personnel of the State 
agency,” but what he was referring to is unclear.  The ALJ discounted Dr. Bohon’s 
assessment because it was based primarily on Ziegler’s own reports and because the ALJ 
thought it was contradicted by the reports of Dr. Schneider, the VA internist.  As the ALJ 
read Dr. Schneider’s notes, they did not “indicate anything but continued stability on 
medication.” 
 
        The ALJ then concluded, based on his RFC finding and the VE’s testimony, that 
Ziegler was capable of “performing [his] past relevant work as a post office clerk.” 
According to the ALJ, the VE testified that Ziegler’s limitations “would not preclude [his] 
past work as a postal clerk as that job is generally performed within the national economy.”  
The ALJ continued on to step five and made an alternative finding, again based on the VE’s 
testimony, that jobs existed in significant numbers that someone with Ziegler’s limitations 
could perform.  The ALJ did not mention the VE’s testimony regarding Ziegler’s 
performance on the test of occasional material handling.  Accordingly, the ALJ found that 
Ziegler was not disabled. 
 
        The Appeals Council denied Zieglerʹs request for review, making the ALJʹs decision 
the final decision of the Commissioner.  The district court upheld that final decision.  
Ziegler, 576 F. Supp. 2d at 982. 
 
                                            Analysis 
        On appeal Ziegler challenges four different categories of findings by the ALJ: 
findings regarding his physical condition, findings regarding his mental conditions, 
credibility findings, and the findings regarding what jobs Ziegler could perform.  We 
review the ALJ’s ruling directly without giving deference to the district court’s decision, see 
Liskowitz v. Astrue, 559 F.3d 736, 739 (7th Cir. 2009), and will uphold the ALJ’s ruling so long 
No. 08‐3914                                                                                 Page 7 
 
as it is supported by “substantial evidence,” see 42 U.S.C. § 405(g), i.e., “such relevant 
evidence as a reasonable mind might accept as adequate to support a conclusion,” 
Richardson v. Perales, 402 U.S. 389, 401 (1971). 
 
 
A. Ziegler’s Physical Condition 
         The first mistake Ziegler assigns to the ALJ is crediting the opinion of Pankratz over 
that of Dr. Bush.  According to Ziegler, the ALJ should not have relied on Pankratz’s 
conclusion that Ziegler was capable of performing jobs at the light or medium exertional 
level.  Ziegler argues that the more‐detailed findings in the report show that he was not 
able to perform even sedentary work.  Indeed, the report notes that Ziegler was able to sit 
or walk only occasionally and stand, reach, or bend only infrequently.  But Ziegler is wrong 
to believe that these limitations preclude him from performing light work.  A job is in the 
light work category “when it requires a good deal of walking or standing, or when it 
involves sitting most of the time with some pushing and pulling of arm or leg controls.”  20 
C.F.R. § 404.1567(b).  Ziegler may be correct that he could not perform a job that required “a 
good deal of walking or standing,” but his argument ignores the remainder of the 
definition.  Based on the complete definition of light work, Pankratz’s bottom‐line 
conclusion is not contradicted by his detailed report. 
 
         The ALJ was, therefore, free to rely on Pankratz’s conclusion to disbelieve the 
conclusion of Dr. Bush.  The ALJ was mistaken in thinking that Dr. Bush made his 
conclusion without seeing Pankratz’s report, but the error is immaterial.  The ALJ properly 
considered Dr. Bush’s opinion and found Pankratz’s opinion to be more persuasive.  We 
have reviewed the two reports: Pankratz’s report and conclusions total 14 pages and 
contain the results of dozens of tests.  Dr. Bush’s report is 4 pages long and seems to contain 
little more than Ziegler’s own self‐reported symptoms.  The ALJ’s decision to credit 
Pankratz’s report over Dr. Bush’s is supported by substantial evidence.  See Ketelboeter v. 
Astrue, 550 F.3d 620, 625 (7th Cir. 2008). 
 
B. Ziegler’s Mental Condition 
         Next, Ziegler moves to his mental condition and contests the ALJ’s finding that he 
does not suffer from severe mental limitations.  Although Dr. Bohon concluded that 
Ziegler’s panic disorder prevented him from working, the ALJ refused to credit his report, 
instead relying on the report of Dr. Bauer, the state‐agency therapist, who concluded that 
Ziegler does not have a severe mental impairment.  Ziegler asserts that the ALJ should not 
have relied on Dr. Bauer’s opinion because, in contrast to the opinion of Dr. Bohon, it was 
No. 08‐3914                                                                                 Page 8 
 
not based on an in‐person examination and because it did not take Dr. Bohon’s opinion into 
account. 
 
         First, Ziegler is correct that the opinion of an “examining physician” is entitled to 
greater weight, see 20 C.F.R. § 404.1527(d)(1), but the ALJ was entitled to give Dr. Bohon’s 
opinion less weight because it was based only on Ziegler’s self‐reported symptoms.  See 
Ketelboeter, 550 F.3d at 625.  Even though a psychiatrist’s examination will often involve 
little more than analyzing self‐reported symptoms, Dr. Bohon’s report does not show much 
analysis and was prepared after only one meeting with Ziegler.  Although it says that 
Ziegler cannot function at work, in the space for a prognosis, it reads, “Unknown; I just met 
him.”  At another point in the report, Dr. Bohon wrote, “I don’t know him well enough to 
explain further.”  Given the inconclusiveness of the report and the other record evidence 
that contradicts its conclusion, the ALJ’s finding is supported by substantial evidence.  See 
Berger v. Astrue, 516 F.3d 539, 544‐45 (7th Cir. 2008). 
 
C. Ziegler’s Credibility 
         Ziegler next argues that the ALJ erred in discrediting his descriptions of his own 
symptoms.  This court defers to the credibility determination of the ALJ; it will be upheld 
unless it is “patently wrong.”  See Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008).  The 
credibility determination here was based on the following: according to the ALJ, “several 
treating physicians” disagreed with Ziegler’s assessment of his symptoms, Ziegler seemed 
to make two complete recoveries before quickly reinjuring himself upon returning to work, 
and in his meetings with doctors, Ziegler showed a suspicious familiarity with the legal 
issues surrounding his legal claims. 
 
         Although an ALJ may reasonably disbelieve a claimant’s testimony when it is 
contradicted by medical evidence, see Getch v. Astrue, 539 F.3d 473, 483 (7th Cir. 2008), 
Ziegler argues that the ALJ misunderstood the medical evidence.  He cites Pankratz’s report 
first, but, as discussed above, the ALJ properly relied on that report.  The ALJ did err 
regarding what it took to be the observations of Dr. Dopf, the back surgeon, and Batson, the 
Nurse Practitioner in Dr. Dopf’s office.  Dr. Dopf declined to provide a functional capacity 
evaluation because he was not Ziegler’s primary care physician. That is not the same as 
refusing “to assign any limitations at all.”  And the Commissioner concedes that the ALJ 
misunderstood Batson’s comment.  She said only that Ziegler’s cervical pathology was 
inconsistent with some of his symptoms; she did not say that all of his symptoms were 
inconsistent with his spinal pathology.  But those errors do not require reversal.  So long as 
there is some record support for the credibility determination, we will not reverse.  Berger, 
516 F.3d at 546.  Here, despite the errors, there was sufficient medical evidence in the record 
No. 08‐3914                                                                               Page 9 
 
on which the ALJ properly relied in discrediting Ziegler’s testimony.  Combined with the 
ALJ’s observations that Ziegler quickly reinjured himself after two attempts to return to 
work and that he “appeared very conversant with the legalities” involved in his claims, the 
ALJ’s credibility finding was not patently wrong. 
D. Jobs Available to Someone with Ziegler’s Characteristics 
        Ziegler’s final arguments are that ALJ erred at step four when he found that Ziegler 
could perform his past relevant work and at step five when he found, in the alternative, that 
jobs exist in significant numbers that Ziegler could perform.  Ziegler is correct that the ALJ’s 
step‐four finding was error because the VE had testified only that Ziegler could perform the 
job of post office clerk as defined by the Dictionary of Occupational Titles.  No evidence 
supported a finding that Ziegler could perform the job he had actually done.  But as Ziegler 
acknowledges, this error is immaterial if we uphold the ALJ’s alternative finding at step 
five.  We have already upheld the findings on which the ALJ based the hypothetical 
question posed to the VE and Ziegler has not questioned the reliability of the VE’s 
testimony that jobs existed in significant numbers that a person described in the 
hypothetical could perform.  See Britton v. Astrue 521 F.3d 799, 803 (7th Cir. 2008).  Before 
relying on that testimony, it might have been preferable for the ALJ to mention the VE’s 
testimony regarding Ziegler’s performance on a single test performed by Pankratz, the 
physical therapist.  But as we explained above, the ALJ properly relied on Pankratz’s 
ultimate conclusion, so considering Ziegler’s performance on just one of many tests was 
unnecessary.  Thus, the ALJ’s step‐five finding was supported by substantial evidence.  See 
Schmidt v. Astrue, 496 F.3d 833, 845‐46 (7th Cir. 2007). 
 
                                           Conclusion 
        Accordingly, we AFFIRM the Commissioner’s decision.